     Case 2:20-cv-01899-GMN-DJA Document 15
                                         14 Filed 04/12/21
                                                  04/10/21 Page 1 of 5



 1   Jack P. Burden, Esq.
     Nevada State Bar No. 6918
 2   Jacquelyn Franco, Esq.
     Nevada State Bar No. 13484
 3
     BACKUS, CARRANZA & BURDEN
 4   3050 South Durango Drive
     Las Vegas, NV 89117
 5   T: (702) 872-5555
     F: (702) 872-5545
 6   jburden@backuslaw.com
     Attorneys for Defendant The Vons Companies, Inc.
 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                            DISTRICT OF NEVADA
10
      PAMELA PORTER,                                        2:20-cv-01899-GMN-DJA
11
                               Plaintiff,
12                                                          STIPULATION AND ORDER TO
         vs.                                                EXTEND DISCOVERY DEADLINES
13                                                          (FIRST REQUEST)
      THE VONS COMPANIES, INC.,
14

15                             Defendant.

16             In accordance with Local Rules of Practice for the United States District Court for the
17   District of Nevada (“LR”) 26-4, Defendant The Vons Companies, Inc. (“Defendant”), by and
18
     through its counsel of record, the law firm of BACKUS, CARRANZA & BURDEN, and Plaintiff Pamela
19
     Porter (“Plaintiff”), by and through her counsel of record, BERNSTEIN & POISSON, hereby stipulate
20
     and agree to an extension of all remaining discovery deadlines by ninety (90) days. The parties
21

22   propose the following revised discovery plan:

23             Pursuant to Local Rule 6-1(b), the Parties hereby aver that this is the first such discovery

24   extension requested in this matter. Moreover, pursuant to Local Rule 26-3, it is respectfully
25   submitted the Parties’ failure to request the instant extension of discovery twenty-one (21) days
26
     prior to the deadline for initial expert disclosure was the result of excusable neglect. Specifically
27
     noting the failure to request the extension of was a mere oversight by the Parties. Bateman v. U.S.
28
                                                        1
     Case 2:20-cv-01899-GMN-DJA Document 15
                                         14 Filed 04/12/21
                                                  04/10/21 Page 2 of 5



 1   Postal Service, 231 F.3d 1220 (9th Cir. 2000). Further: 1) there is no danger of prejudice as the

 2   extension is stipulated by the Parties; 2) a one hundred eighty (180) day extension will not impact
 3
     a trial date because the same has not been scheduled; 3) the Parties, their respective Counsel, and
 4
     witnesses have been limited in appearing for deposition due to the Covid-19 pandemic; and 4) the
 5
     requested extension is made in good faith by both Parties.        Pioneer Investment Services v.
 6
     Brunswick Associate’s, Ltd., 507 U.S. 380, 395 (1993).
 7

 8                                                    I.

 9                               DISCOVERY COMPLETED TO DATE
10          1. Plaintiff served her Initial Disclosure Pursuant to FRCP 26 on November 6, 2020;
11
            2. Defendant served its Initial Disclosure Pursuant to FRCP 26 on November 16, 2020;
12
            3. Defendant produced its First Sets of Requests for Production, Interrogatories, and
13
                Requests for Admission to Plaintiff, which were answered;
14

15          4. Defendant served its First Supplemental Disclosure Pursuant to FRCP 26 on March 30,

16              2021;

17          5. Defendant noticed the custodian of record of the following:
18                      a. CHC1-Primary Care;
19
                        b. Desert Radiology;
20
                        c. Interventional Pain and Spine Institute;
21
                        d. Kelly Hawkins Physical Therapy; and
22

23                      e. Surgical Arts Center/Interventional Pain and Spine Institute.

24                                                   II.

25                       DISCOVERY TO BE COMPLETED AND REASONS
26
                                  FOR EXTENSION OF DISCOVERY
27
            Discovery to be completed includes:
28
                                                      2
     Case 2:20-cv-01899-GMN-DJA Document 15
                                         14 Filed 04/12/21
                                                  04/10/21 Page 3 of 5



 1          1.      Additional propounded written discovery by and upon the Parties.

 2          2.      Deposition of Plaintiff.
 3
            3.      Depositions of fact witnesses.
 4
            4.      Depositions of Plaintiff’s treating medical providers.
 5
            5.      Depositions of Defendant’s employees.
 6
            6.      Deposition of Defendant’s FRCP 30(b)(6) representative(s).
 7

 8          7.      FRCP 26(a)(2) designation of initial and rebuttal expert witnesses.

 9          8.      Depositions of initial and rebuttal expert witnesses.
10          9.      FRCP 35 examination of Plaintiff.
11
            Additional written discovery and depositions as the Parties deem necessary.
12
            The Parties aver, pursuant to Local Rule 6-1, that good cause exists for the requested
13
     extension.
14

15          Further, the Parties wish to investigate this case by conducting additional depositions of

16   important witnesses prior to initial expert disclosures in an effort to determine if resolution of this

17   matter may be reached prior to incurring fees and costs associated with disclosing experts and their
18   respective opinions.
19
                                                      III.
20
         REASONS WHY DISCOVERY WAS NOT COMPLETED WITHIN TIME SET BY
21
                                               DISCOVERY PLAN
22

23          This request is three-fold. First, the onset of the Covid-19 pandemic has made conducting

24   depositions – especially depositions of physicians, many of whom have an understandably increased

25   workflow and decreased availability – and other discovery-related tasks more difficult. Second, due to
26
     internal office changes, Plaintiff is now represented by new counsel and additional time was needed to
27
     allow counsel time to become familiar with the file. Third, defendant The Vons Companies
28
                                                       3
     Case 2:20-cv-01899-GMN-DJA Document 15
                                         14 Filed 04/12/21
                                                  04/10/21 Page 4 of 5



 1   anticipates some difficulty producing its out-of-state FRCP 30(b)(6) designee given the massive

 2   increase in grocery store demand during the pandemic. As such, the parties agree to extend discovery
 3
     deadlines for ninety (90) days. The parties have entered into this agreement in good faith and not
 4
     for purposes of delay.
 5
                                                     IV.
 6
                                          DISCOVERY DEADLINES
 7

 8          Discovery cutoff:                                    June 8, 2021

 9          Amending the pleadings or adding parties:            March 10, 2021
10          Expert disclosures:                                  April 9, 2021
11
            Rebuttal expert disclosures:                         May 10, 2021
12
            Dispositive motions:                                 July 8, 2021
13
                                                    VII.
14

15                            [PROPOSED] NEW DISCOVERY DEADLINES

16          Discovery cutoff:                                    September 6, 2021

17          Amending the pleadings or adding parties:            Closed
18          Expert disclosures:                                  July 8, 2021
19
            Rebuttal expert disclosures                          August 9, 2021
20
            Dispositive motions:                                 October 6, 2021
21
            The Parties aver that this request for extension of discovery deadlines is made by the
22

23   ....

24   ....
     ....
25
     ....
26
     ....
27
     ....
28
                                                      4
     Case 2:20-cv-01899-GMN-DJA Document 15
                                         14 Filed 04/12/21
                                                  04/10/21 Page 5 of 5



 1                                                                         CASE NO.: 2:20-cv-01899-GMN-DJA
                                                                             Porter v. The Vons Companies, Inc.
 2                                                               Stipulation and Order to Extend (First Request)

 3

 4

 5
     Parties in good faith and not for the purpose of delay.
 6

 7
     DATED this 9th day of April, 2021.            DATED this 9th day of April, 2021.
 8   BERNSTEIN & POISSON                               BACKUS, CARRANZA & BURDEN.

 9

10

11   /s/Amber King___________                               /s/ Jacquelyn Franco________________
     AMBER KING, ESQ.                                      JACK P. BURDEN, ESQ.
12   Nevada Bar No. 14070                                  Nevada Bar No. 6918
     700 S. Jones Blvd.                                    JACQUELYN FRANCO, ESQ.
13   Las Vegas, Nevada 89107                               Nevada Bar No. 13484
     Attorney for Plaintiff                                3050 South Durango Drive
14
                                                           Las Vegas, Nevada 89117
15                                                         Attorneys for Defendant

16

17       IT IS SO ORDERED subject to the following modification. The parties' plan
18       fails to include a deadline for filing their joint pretrial order. Accordingly, the
         deadline to file the Joint Pretrial Order is November 5, 2021. If dispositive motions
19       are filed, the deadline for filing the joint pretrial order will be suspended until 30
         days
            IT after
                IS SOdecision on the dispositive motions or further court order.
                       ORDERED.
20

21       DATED this 12th day of April 2021. _____________________________________

22                                                 UNITED STATES MAGISTRATE JUDGE

23

24       _____________________________________________
                                      DATED: ______________________________
         DANIEL J. ALBREGTS
25       UNINTED STATES MAGISTRATE JUDGE
26

27

28
                                                       5
